Title: Enclosure: Major General Johann Kalb to the Board of War, 20 June 1780
From: Kalb, Johann
To: Board of War



Camp Goshen in Granville County N.C.June 20th 1780.
Gentlemen

I had the honour to write to you from Petersburg the 6th Instant that I was to march the Second Brigade next day, but I could not effect it untill the 11th for want of the most neccessary Waggons.
I shall march the first Brigade and Colonel Harresson’s Artillery to morrow towards Hillsbourough where I shall be joined by the Secd Brigade under Genl Gest, and by Colonel Porterfield who has with him

307 man Officiers included namely 177 Virga State Artry 75 of his own State Regt and 55 Cavallery with only 29 horses fit for Duty.
from Hilsbourough I intend to move on towards Cross Creek (as I informd you of in my last of 15th instant) in a body for fear of any Surprise or Sudden Attack from the Enemy, all raports agree that they have a numerous Cavallery the last accounts were that they were at Charlotte in this State.
I will do all in my Power to oppose their Prog[r]esses with the Troops under my Commend Consisting with the above mentioned; with Colonel Armands Corps and the Shattered remains of the two Regiments of horse which I have ordered from Willmingtown to join M. Gl Caswell at Crass Creek.
Colonel Buford escaped with about one hundret Man, and is going to Virginia to refit them with Arms and Cloathing, he has promissd me he would march them on again in a fourt night.
Governeur Nash in his Letter to me of the 4th inst. mentions that M. Gl Caswel was to march with 3000. militia to Cross Creek but did not hear any thing since from either, I have send on Q.M. and Commissary to find Provision on the Road and at the Creek, the Country is bare of Corn, and it is with the greatest diffiCulty we have been provided since we crossed Roanok.
I could not learn any thing of B. Gl Caswel with his Troops of about 400. I Suppose he is on his march to join or has joind his father.
By a Letter from Colonel Potterfield I am informd that B. Gl Rutterford of this State has a body of Militi⟨a⟩ near Salisbury, but no Arms, and if the Enemys we⟨re⟩ to march on, they would disperse. I inmediatly wrote to him Requesting to join me, or to move to Cross Cre⟨ek⟩ I do not think he will follow my advice, I am apprehens⟨ive⟩ that they do not intend to turn out Seriously, Especially at this Season, and to be in the field during the harves⟨t.⟩ As I have even no Certainty of M. Gl Caswels march (I recommended to Colonel Armand and the Light hors⟨e⟩ to be cautious in their March and not Expose themselv⟨es⟩ against Superior force) I do not know whether I may depend on any Militia at all; While I was in Virginia It appeared the State had ordered 2500 Mili⟨tia⟩ to turn out, but have heard nothing of them since under these Circumstances I shall be Obliged to Act on the defensive, the more as i am quite in the dark in respect to the Enemys forces or movements and whether part of their Southern Army reimbarke or not.
We have here a raport; but nothing moore th⟨an⟩ a Raport, that the french have taken Antigua that a Combined fleet is before the Bar at Charlestow⟨n⟩ and that a 74 Gun Ship 3 freegates, as also Eleven Transports with General Clintons Grenadiers and light Infantry fell into the hands of the french.

It is raported too, that a french fleet is at Sandy hook, and troops Landed, some add, that N. yor⟨k⟩ is taken, I wish to hear it Confirmed Officially.
I must Chiefly depend for our Subsistence on the nigh approching harvest, and should have suffered already had it not been for Major Forzyths C.G.P. exertion.
As things bear now quite another Aspect then they did, when I received your Instruction at Philadelphia I must entreat you Gentlemen to give me new Orders as often as possible. With great Respect i have the honour to be Gentlemen your most Obiedient humble Serva[n]t.

P.S. General Smalwood is not come up, but expect him every Day.
I shall send bak and leave at Taylor’s ferry my two Howitzers—with the ammunitions thereto belonging under a Guard of Virginia State Artillery.
My Expectations in point of Recruts from Maryland have not been fully answered.

